 Case 1:18-cv-00950-LO-JFA Document 728 Filed 02/03/21 Page 1 of 3 PageID# 32327




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

      Plaintiffs,

v.                                        Case No. 1:18-cv-00950-LO-JFA

COX COMMUNICATIONS, INC., et al.,

      Defendants.


      PLAINTIFFS’ REPSONE TO COX’S EMERGENCY MOTION TO APPROVE
         SUPERSEDEAS BOND AND STAY EXECUTION PENDING APPEAL
Case 1:18-cv-00950-LO-JFA Document 728 Filed 02/03/21 Page 2 of 3 PageID# 32328




        Cox seeks (i) approval of a supersedeas bond securing the $1 billion judgment entered

 against it on January 12, 2021, and, (ii) pursuant to Rule 62, a stay of execution on that judgment

 pending appeal. But Cox has not yet noticed an appeal and under Rule 62 there is no other basis

 for a stay. While Plaintiffs do not object to the form of the bond proposed—over which they

 have conferred with Cox—no stay should be entered absent a timely notice of appeal.

        As Cox’s motion makes clear, “[t]he purpose of the supersedeas bond is to ‘preserve the

 status quo while protecting the non-appealing party’s rights pending appeal.’” Mot. 2 (quoting

 ActiveVideo Networks, Inc v. Verizon Communications, Inc., 2011 WL 13114930, at *1 (E.D.

 Va. Oct. 25, 2011)). Under Rule 62(b), an appeal is the only legitimate basis to stay execution of

 the Judgment, and Cox’s motion gives no other basis to justify its request: as Cox itself

 acknowledges, “[t]he automatic stay will expire after February 11, 2021, requiring Cox to obtain

 a stay to prevent execution on the judgment while Cox’s appeal is pending.” Mot. 2 (emphasis

 added). Until Cox actually notices an appeal, there is no basis for the requested stay.

        Nor does Cox have any basis to delay its notice of appeal. While the judgment on the

 December 2019 verdict was entered on January 12, 2021, the Court resolved all outstanding

 issues save one on June 2, 2020. ECF No. 707. Thus, Cox has already had ample time to

 consider its options and plan its appeal.

        Accordingly, any stay should only take effect if Cox formally notices an appeal and

 should last only for the duration of the appeal. If the Court approves the bond and enters a stay

 at this time, such stay should automatically dissolve, without requiring further action from this

 Court, on (i) February 11, 2021—the deadline under Fed. R. App. P. 4(a)(1)(A) for filing such a

 notice—if no appeal is noticed, or (ii) when any such appeal is resolved.

 Respectfully submitted:


                                                  1
Case 1:18-cv-00950-LO-JFA Document 728 Filed 02/03/21 Page 3 of 3 PageID# 32329




 Dated February 3, 2021                     /s/ Scott A. Zebrak
                                            Scott A. Zebrak (38729)
                                            Matthew J. Oppenheim (pro hac vice)
                                            Jeffrey M. Gould (pro hac vice)
                                            OPPENHEIM + ZEBRAK, LLP
                                            4530 Wisconsin Avenue, NW, 5th Floor
                                            Washington, DC 20015
                                            Tel: 202-480-2999
                                            scott@oandzlaw.com
                                            matt@oandzlaw.com
                                            jeff@oandzlaw.com

                                            Attorneys for Plaintiff




                                       2
